Title: James Madison to Robley Dunglison, 14 February 1828
From: Madison, James
To: Dunglison, Robley


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                 Feby. 14. 1828.
                            
                        

                        In the uncertain State of the fund lodged with the Barings, I have enclosed to Mr. Gallatin a letter to that
                            House requesting it to pay a draft from the American Minister at Paris not exceeding £100. and another to the Minister
                            authorizing him, to make the draft, and place the same or as much thereof as may be required in the hands of Docr. Miguel,
                            or such other person as you should name, apprizing Mr. Brown of our object, and asking his attention in effectuating it.
                            Mr. Gallatin will transmit or withold these letters, as the case may require. In the mean time, you may if you think it
                            expedient, give to your friend in Paris, hypothetical instructions suited to it. With great esteem & regard

                        
                            
                                James Madison
                            
                        
                    